Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Social Security Administration, Inspector General,
Petitioner,

Vv.

Michelle Valent,
Respondent.

Docket No. C-13-984
Decision No. CR3261

Date: June 11, 2014

DECISION

There is no basis for the imposition of a civil money penalty (CMP) or an assessment in
lieu of damages (assessment), pursuant to section 1129(a)(1) of the Social Security Act
(the Act) (42 U.S.C. § 1320a-8(a)(1)), against Respondent, Michelle Valent.

I. Procedural History

The Counsel for the Inspector General (IG) of the Social Security Administration (SSA)
notified Respondent, Michelle Valent, by letter dated June 3, 2013, that the SSA IG
proposed imposition of a CMP of $100,000 and an assessment of $68,547 against
Respondent, pursuant to section 1129 of the Social Security Act (Act) (42 U.S.C.

§ 1320a-8).! The SSA IG cited as the basis for the CMP and assessment that during the
period September 2009 through January 2013, Respondent failed to report to SSA that
she worked while she received Social Security Disability Insurance Benefits (DIB) and

' The current version of the Act is available at http://www.ssa.gov/OP_Home/ssact/ssact-
toc.htm.

she falsely reported during an April 2012 Continuing Disability Review (CDR) that she
had not worked since 2004. SSA IG Exhibit (SSA Ex.) 4.

Respondent requested a hearing pursuant to 20 C.F.R. § 498.202,” by letter dated June
11, 2013. The case was assigned to me for hearing and decision and the parties were
notified by letter dated July 12, 2013, that I would convene a prehearing conference by
telephone on August 8, 2013, at 11:00 a.m. Eastern Time. The prehearing conference
was convened by telephone as scheduled. The substance of the prehearing conference is
memorialized in my Scheduling Order and Notice of Hearing issued on August 9, 2013
(Scheduling Order).

Pursuant to the Scheduling Order, the SSA IG and Respondent were required to file and
exchange lists of exhibits and witnesses and copies of proposed exhibits not later than
December 13, 2013, and prehearing briefs not later than December 30, 2013. Scheduling
Order {J IV, IX. SSA timely filed its exchange of witness lists, witness statements, and
proposed exhibits and a copy of its prehearing brief. Respondent failed to file her
exchange by December 13, 2013 as required by the Scheduling Order. Therefore, on
December 19, 2013, I issued an order for Respondent to show cause why her case should
not be dismissed for abandonment or as a sanction. Respondent responded to the order to
show cause on December 27, 2013, and filed her exchange of lists of exhibits and
witnesses and copies of proposed exhibits, but did not file her prehearing brief by
December 30, 2013 as required. On January 6, 2014, the SSA IG requested sanctions,
including dismissal of this case, because Respondent failed to timely file her exchange
and she failed to timely file her prehearing brief. The SSA IG argues that Respondent’s
delayed exchange and failure to file a prehearing brief prejudiced the SSA IG, but the
SSA IG does not specifically articulate the prejudice suffered. Pursuant to section
1129(b)(4) of the Act and 20 C.F.R. § 498.214, I may sanction a party or attorney for
failure to comply with an order or procedure, for failure to defend, or for such other
conduct that interferes “with the speedy, orderly, or fair conduct of the hearing.” The
sanction must reasonably relate to the severity and nature of the conduct. Authorized
sanctions include: drawing a negative factual inference or deeming a fact admitted or
established in the case of refusal to provide or permit discovery; prohibiting a party from
introducing evidence; striking pleadings; staying proceedings; dismissal of the case;
default judgment against the offending party; ordering the offending counsel or party to
pay fees and costs caused by the failure or misconduct; or refusal to consider a motion or
pleading not filed in a timely manner. In this case, Respondent’s failure to timely file her

> References are to the 2012 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise stated.
exchange and failure to file a prehearing brief caused no delay of the trial in this case and
the SSA IG has failed to specifically identify any prejudice that warrants punishing
Respondent. Accordingly, the SSA IG motion for sanctions is denied.

On January 14, and 15, 2014, a hearing was convened by VTC. The SSA IG, represented
by Penny Collender, Esq. and Erin Justice, Esq., appeared by VTC from New York City.
Respondent appeared by VTC from Livonia, Michigan represented by Marianne
McCauley. I participated by VTC from Kansas City with the court reporter. Witnesses
testified by VTC from Livonia, Michigan, Baltimore, and San Diego. A transcript of the
proceedings was prepared. The SSA IG offered SSA Exs. | through 18, which were
admitted as evidence. Tr. 37-38. Respondent offered Respondent’s exhibits (R Ex.) 1
through 6, which were admitted as evidence. Tr. 38-39. The SSA IG called the
following witnesses: Resident Agent in Charge (RAC) Adam Lowder; Special Agent
(SA) Kathryn Krieg; Alan Watt, the confidential source; Respondent Michelle Valent;
Mark McCauley, Respondent’s brother and purported employer; and B. Chad Bungard,
Counsel to the SSA IG. Respondent called no witnesses.

The SSA IG filed a post-hearing brief (SSA Br.) on March 26, 2014. Respondent also
filed her post-hearing brief (R. Br.) on March 26, 2014. Respondent filed a post-hearing
reply brief (R. Reply) on April 10, 2014. The SSA IG filed a post-hearing reply brief
(SSA Reply) on April 11, 2014. The parties reply briefs were received on April 14, 2014,
and the record was considered closed and the case ready for decision.

IL. Discussion
A. Applicable Law

Pursuant to title II of the Act, an individual who has worked in jobs covered by Social
Security for the required period of time, who has a medical condition that meets the
definition of disability under the Act, and who is unable to work for a year or more
because of the disability, may be entitled to monthly cash disability benefits. 20 C.F.R.
§§ 404.315-404.373. Pursuant to title XVI of the Act, certain eligible individuals are
entitled to the payment of Supplemental Security Income (SSI) on a needs basis. To be
eligible for SSI payments, a person must meet U.S. residency requirements and must be:
(1) 65 years of age or older; (2) blind; or (3) disabled. Disability under both programs is
determined based on the existence of one or more impairments that will result in death or
that prevent an individual from doing his or her past work or other work that exists in
substantial numbers in the economy for at least one year. 20 C.F.R. §§ 416.202, 416.905,
416.906. Additionally, a person must have limited income and resources to be eligible
for SSI. 20 C.F.R. §§ 416.202(c) and (d), 416.1100-.1182, 416.1201-.1266. All assets,
other than a car and a primary residence, are considered resources when determining
whether an individual has “limited” resources. 20 C.F.R. § 416.1210. The income and
resources of a spouse or other individuals in a household are also subject to being

considered. 20 C.F.R. §§ 416.1201-.1204; 416.1802. SSI is not at issue in this case as
Respondent received no benefits under that program.

Section 1129(a)(1) of the Act authorizes the imposition of a CMP or an assessment
against:

(a)(1) Any person... who —

(A) makes, or causes to be made, a statement or
representation of a material fact, for use in determining
any initial or continuing right to or the amount of
monthly insurance benefits under title II or benefits or
payments under title VIII or XVI, that the person
knows or should know is false or misleading,

(B) makes such a statement or representation for such
use with knowing disregard for the truth, or

(C) omits from a statement or representation for such
use, or otherwise withholds disclosure of, a fact which
the person knows or should know is material to the
determination of any initial or continuing right to or
the amount of monthly insurance benefits under title II
or benefits or payments under title VIII or XVI, if the
person knows, or should know, that the statement or
representation with such omission is false or
misleading or that the withholding of such disclosure
is misleading ....

The Commissioner of SSA (the Commissioner) delegated the authority of section 1129 of
the Act to the IG:

(a) The Office of the Inspector General may impose a penalty
and assessment, as applicable, against any person who it
determines in accordance with this part—

(1) Has made, or caused to be made, a statement or
representation of a material fact for use in determining any
initial or continuing right to or amount of:

(i) Monthly insurance benefits under title II of the
Social Security Act; or
(ii) Benefits or payments under title VIII or title XVI
of the Social Security Act; and

(2)(i) Knew, or should have known, that the statement or
representation was false or misleading, or

(ii) Made such statement with knowing disregard for
the truth; or

(3) Omitted from a statement or representation, or
otherwise withheld disclosure of, a material fact for use in
determining any initial or continuing right to or amount of
benefits or payments, which the person knew or should
have known was material for such use and that such
omission or withholding was false or misleading.

20 C.F.R. § 498.102(a). A material fact is a fact that the Commissioner may consider in
evaluating whether an applicant is entitled to benefits or payments under titles II, VIL, or
XVI of the Act. Act § 1129(a)(2); 20 C.F.R. § 498.101. Individuals who violate section
1129 are subject to a CMP of not more than $5,000 for each false or misleading statement
or representation of material fact or failure to disclose a material fact. Violators are also
subject to an assessment in lieu of damages, of not more than twice the amount of the
benefits or payments made as a result of the statements, representations, or omissions.
Act § 1129(a)(1); 20 C.F.R. § 498.103(a).

In determining the amount of the CMP to impose, the SSA IG must consider: (1) the

nature of the subject statements and representations and circumstances under which they
occurred; (2) the degree of culpability of the person committing the offense; (3) the
person’s history of prior offenses; (4) the person’s financial condition; and (5) such other
matters as justice requires. Act § 1129(c); 20 C.F.R. §498.106(a).

Section 1129(b)(2) of the Act specifies that the Commissioner shall not decide to impose
a CMP or assessment against a person until that person is given written notice and an
opportunity for the determination to be made on the record after a hearing at which the
person is allowed to participate. The Commissioner has provided by regulations at
20 C.F.R. pt. 498 that a person against whom a CMP is proposed by the SSA IG may
request a hearing before an ALJ of the Departmental Appeals Board (the Board). The
ALJ has jurisdiction to determine whether the person should be found liable for a CMP
and/or an assessment and the amount of each. 20 C.F.R. §§ 498.215(a), 498.220(b). The
person requesting the hearing, the Respondent, has the burden of going forward and the
burden of persuasion with respect to any affirmative defenses and any mitigating
circumstances. 20 C.F.R. § 498.215(b)(1). The SSA IG has the burden of going forward
as well as the burden of persuasion with respect to all other issues. 20 C.F.R.

§ 498.215(b)(2). The burdens of persuasion are to be judged by a preponderance of the
evidence. 20 C.F.R. § 498.215(c).

B. Issues

Whether there is a basis for the imposition of a CMP pursuant to section
1129(a)(1) of the Act and 20 C.F.R. § 498.102(a).

Whether there is a basis for the imposition of an assessment pursuant to
section 1129(a)(1) of the Act and 20 C.F.R. § 498.102(a).

fo)

Whether the CMP and assessment proposed are reasonable considering the
factors specified by section 1129(c) of the Act and 20 C.F.R. § 498.106(a).

Whether or not Respondent may be liable for an overpayment of Social Security benefits
and whether or not she continues to meet the requirements for payment of Social Security
benefits are not issues before me.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the statement of pertinent facts
and my analysis. I have carefully considered all the evidence and the arguments of both
parties, although not all may be specifically discussed in this decision. I discuss the
credible evidence given the greatest weight in my decision-making.* I also discuss any
evidence that I find is not credible or worthy of weight. The fact that evidence is not
specifically discussed should not be considered sufficient to rebut the presumption that I
considered all the evidence and assigned such weight or probative value to the credible
evidence that I determined appropriate within my discretion as an ALJ. There is no
requirement for me to discuss the weight given every piece of evidence considered in this
case, nor would it be consistent with notions of judicial economy to do so. Charles H.
Koch, Jr., Admin. L. and Prac. § 5:64 (3d ed. 2013).

1. Respondent was entitled to receive DIB under section 223 of the Act
for at least 24 months.

> “Credible evidence” is evidence that is worthy of belief. Black's Law Dictionary 596
(18th ed. 2004). The “weight of evidence” is the persuasiveness of some evidence
compared to other evidence. Id. at 1625.
2. Pursuant to section 221(m)(1)(b) of the Act, the Commissioner is
prohibited from considering any work activity of Respondent as
evidence that Respondent was no longer disabled and no longer
entitled to DIB.

3. Respondent’s work activity after she received DIB for at least 24
months is not a fact that the Commissioner was permitted to evaluate
to determine if Respondent was entitled to continuing receipt of DIB,
and therefore, not a material fact within the meaning of section
1129(a)(2) of the Act or 20 C.F.R. § 498.101.

4. Although Respondent failed to report work activity in violation of
the regulation, the fact she engaged in work activity was not a material
fact and the failure to report is not a basis for the imposition of a CMP
or an assessment under section 1129 of the Act.

5. The SSA IG failed to show by a preponderance of the evidence that
Respondent knew or should have known that her work activity was a
material fact that she failed to report because, pursuant to section
221(m) of the Act, her work activity is not material as a matter of law.

a. Allegations

Counsel to the SSA IG, B. Chad Bungard, notified Respondent, Michelle Valent, by letter
dated June 3, 2013, that the SSA IG proposed imposition of a CMP of $100,000 and an
assessment of $68,547 against Respondent, pursuant to section 1129 of the Social
Security Act (Act) (42 U.S.C. § 1320a-8). The SSA IG cited as the basis for the CMP
and assessment that during the period September 2009 through January 2013, Respondent
failed to report to SSA that she worked while she received DIB and she falsely reported
during an April 2012 CDR that she had not worked since 2004. The SSA IG notice
indicates that the SSA IG determined that Respondent committed 41 separate violations,
one violation for each of the 41 months beginning September 2009 and continuing
through January 2013, that she omitted or failed to report that she worked as a customer
service representative for War Era Veterans Alliance where she earned $400 per week,
while collecting DIB payments. The SSA IG notice also indicates that Respondent
falsely reported on April 20, 2012, that she had not worked since 2004. The SSA IG
advised Petitioner that rather than imposing the maximum CMP of $5,000 per violation
and twice the amount of benefits improperly received, he proposed a reduced CMP of
$100,000 and an assessment of $68,547, the actual amount of benefits received. SSA Ex.
4. Mr. Bungard testified that the only basis for the CMP was the 41 months from
September 2009 through January 2013 that Respondent failed to report the material fact
that she worked for War Era Veteran’s Alliance. Tr. 361-62.

The SSA IG alleges before me Respondent knowingly withheld material information
from SSA for 41 months, from September 2009 through January 2013, by failing to
report that she worked for War Era Veterans Alliance. SSA Br. at 10-11. The SSAIG
also alleges that Respondent falsely stated to SSA on one occasion that she had not
worked since 2004. SSA Br. 12. The SSA IG requests that I approve a combined CMP
and assessment of $ 168,547. SSA Br. at 14; SSA Reply at 10.

SSA has the burden to establish by a preponderance of the evidence, that is, that it is
more likely than not, that Respondent failed to report the material fact that he worked
while receiving DIB. 20 C.F.R. §§ 498.102(a), 498.215(b)(2) and (c).

b. Facts

The SSA IG evidence shows that Respondent filed for DIB on October 29, 2003. She
was determined disabled and entitled to DIB payments with a disability onset date of
March 25, 2003, based on the primary diagnosis of affective disorders, which refers to a
set of psychiatric diseases including depression, bipolar disorder, and anxiety disorder.
Her prior work was as a receptionist or administrative assistant from 1988 to March
2003. A CDR completed on March 31, 2010, resulted in continuation of her entitlement
to DIB. In January 2012, the SSA IG received an allegation that Respondent had been
working as a customer service representative for War Era Veterans Alliance, LLC since
2009. Respondent was interviewed by a SSA Claims Representative on April 20, 2012.
During the interview, Respondent completed forms and statements in which she stated
that she had not worked since 2004 and listed no work since 2004. SSA Ex. 9 at 7; SSA
Ex. 12 at 1-2. Respondent’s maiden name was Michelle L. McCauley. SSA Ex. 12 at 2.

On September 12, 2013, an SSA Technical Expert, Deborah Buchholz, completed a
special work determination report. SSA Ex. 12. The Technical Expert determined that
Respondent started working for War Era Veteran’s Alliance, owned by Respondent’s
brother and sister-in-law, Mark and Marianne McCauley, on September 1, 2008.* The
Technical Expert concluded that Respondent’s brother paid her $400 per week, an
average of $1733.33 gross pay per month. SSA determined that Respondent’s earnings
were substantial gainful activity; Respondent’s trial work period was September 2008
through May 2009; her entitlement to DIB ended with June 2009; and the last check to
which she was entitled was issued for August 2009. SSA determined that Respondent
was overpaid $49,795.90 in benefits for herself and $15,608.00 for her daughter. SSA

* The registered agent for War Era Veterans Alliance, LLC is Marianne McCauley. SSA
Ex. 14; R. Ex. 1 at 1; R. Ex. 3.
Ex. 12 at 8; SSA Ex. 1 at 22. The amount of the overpayment to Respondent is different
in this document than the amount stated in SSA Ex. | at 21-22, and SSA Ex. 3 at 12.

SSA notified Respondent by letter dated December 5, 2012 that based on review of her
work and earnings for March 2003 through December 2012 she may not be eligible for
DIB payments beginning with September 2009 and continuing thereafter. Respondent
was invited to send in information within ten days. SSA Ex. 3 at 1. SSA advised
Respondent that SSA records show that Respondent worked from January 2003 to
December 2004 for Hanover Grove Consumer Housing and from September 2008 and
continuing for War Era Veterans Alliance. SSA Ex. 3 at 2. The SSA letter advised
Respondent that her trial work period was September 2008 through May 2009, with
continuing entitlement to DIB during that period. SSA Ex. 3 at 3. SSA notified
Respondent by letter dated January 14, 2013, that her entitlement to DIB payments ended
beginning September 2009. SSA Ex. 3 at 6. The SSA notice advised Respondent that
because her checks were not stopped until January 2013, she was overpaid $52,938.90.
SSA Ex. 3 at 7. Respondent was also advised by a letter from SSA dated January 14,
2013, that her daughter was no longer eligible to receive payments, and that her daughter
was overpaid $15,608 in benefits. SSA Ex. 3 at 12.

SA Kathryn Krieg prepared an initial report of investigation for the period February 13,
2012 to June 8, 2012. The case was assigned to her by RAC Lowder on February 13,
2012. Subsequently, she obtained a copy of Respondent’s Michigan driver’s license
photograph and her address information from the license. She determined that
Respondent was receiving DIB payments, and that she had no reported wages since 2004.
On or about March 14, 2012, she conducted surveillance of Respondent’s home in
Macomb, Michigan and the War Era Veterans Alliance office in Chesterfield Township,
Michigan, where Respondent was reportedly working. Her report does not indicate that
she saw Respondent or established her presence at either location. SSA Ex. | at 2-3. SA
Krieg opined that Respondent may have been working from home. On April 2, 2012,
she referred the allegations against Respondent to SSA for a CDR and more
development. Tr. 124-25; SSA 1 at 3. On or about May 9, 2012, SA Krieg received a
copy of a letter from Alan Watt to the SSA IG with other documents. On May 10, 2012,
SA Krieg conducted more surveillance at Respondent’s residence and the War Era
Veterans Alliance. Her report fails to show that she saw Respondent or established her
presence at either location. On May 23, 2012, she interviewed Alan Watt about his
allegations that Respondent was working for War Era Veterans Alliance. Watt told her
that Respondent either worked at the office or at home. Watt stated that Respondent’s
brother, Mark McCauley owns War Era Veterans Alliance and that it was common
knowledge that Respondent was collecting Social Security. Watt told SA Krieg that
probably half the employees are paid under the table. He told SA Krieg that he believed
Respondent was paid $10 to $15 per hour and worked full-time or close to full-time. He
told SA Krieg that he believed that Respondent was already working for War Era
Veterans Alliance when he started in May 2009. He quit working for War Era Veterans
10

Alliance on April 18, 2011, and that was his last contact with Respondent. SSA Ex. | at
1-6.

Alan Watt testified consistent with the statements recorded by SA Krieg. He admitted in
response to my questions at hearing that he was only present in the Michigan office one
or two days a month from June 2009 through August 2010, for one to four hours at a
time. He estimated that Respondent was at the office 50 to 75 percent of the time that he
was present. Tr. 191-93. He also testified that he had contact with Respondent when he
called in and she answered the phone on roughly a daily basis until August 2010 and then
about 30 percent of the time when he called later in the day from August 2010 until he
left the company in April 2011. Tr. 193-95. I find that Mr. Watt’s credibility regarding
his assertions as to Respondents work activity is significantly limited by his by his
limited opportunity to observe Respondent and her activities.

SA Brian Reitz prepared a Status Report for the period June 8, 2012, in which he
recorded an interview with Aimee Konal who worked at War Era Veterans Alliance.
Konal told SA Reitz and his partner, SA Judith Amaro, that she was not an official
employee but worked there off and on for two years and was paid under the table. Konal
told the agents that Respondent answered the telephone for War Era Veterans Alliance
from her home. Konal told the agents that when she started at War Era Veterans Alliance
Respondent worked in the office answering phone about 32 hours or more each week,
earning $8 to $10 per hour, but for the past year she had been working from home. Konal
did not know how much Respondent earned or how many hours she worked, but she
believed she worked a lot based on work-related messages she received from
Respondent. SSA Ex. 1 at 9-10. Aimee Konal completed a written sworn statement
which is consistent with the agent’s summary. SSA Ex. 7.

SA Krieg completed a status report for the period June 8, 2012 to June 12, 2012, in which
she records interviews with Respondent and others. On June 8, 2012, SA Krieg, RAC
Lowder, SA Amaro, and SA Reitz interviewed Jacquie Scalet, and employee of War Era
Veterans Alliance at the War Era Veterans Alliance office. Scalet told the agents that
Respondent helped War Era Veterans Alliance by answering the phone from her home.
Scalet denied knowing Respondent’s hours or pay. Scalet stated that Respondent used to
work in the office but that had ended in Spring 2011 when Respondent started working
from her home. Scalet stated that she started working for War Era Veterans Alliance in
2010 and that Respondent worked there prior to that. Scalet provided contact information
for Mark McCauley. SSA Ex. | at 11-13; Tr. 53, 106-07.

SA Krieg and RAC Lowder interviewed Respondent at her residence on June 8, 2012.
Respondent denied working for War Era Veterans Alliance but stated that a year prior she
had trained some people and that she answered the phones a few times for the business.
Respondent denied knowledge of her photograph, biography, or a description of her work
on the War Era Veterans Alliance website. She stated that her voice is on the War Era
11

Veterans Alliance telephone recording. Respondent told the agents that she will answer
the telephone for War Era Veterans Alliance when an employee is sick and that she does
so from the office. Respondent denied having an email associated with War Era Veterans
Alliance. Respondent admitted that she had a specific phone for answering War Era
Veterans Alliance phone calls at home. Respondent stated that Mark McCauley has paid
some bills for her. She denied working for War Era Veterans Alliance except for here
and there and she denied receiving cash payments for work or money from McCauley.
Respondent stated that she was last at the War Era Veteran Alliance office in 2010 when
she filled-in for Adrianne Watt and that she would fill in approximately two to three
times a week. She stated that she did tell neighbors that she worked. SSA Ex. 1 at 13-15;
Tr. 54-59, 109-15, 146-48.

SA Krieg and RAC Lowder interviewed Respondent’s husband on June 8, 2012. He
denied that Respondent worked for War Era Veterans Alliance for pay. SSA Ex. | at 15.

SA Krieg and SA Amaro interviewed Mark McCauley on June 8, 2012. McCauley told
them that Respondent is his sister and he does not consider her an employee of War Era
Veterans Alliance. He stated that he gives Respondent money as he promised his dad to
take care of her. McCauley stated that Respondent had no schedule or set hours; he did
give her a phone that she could answer if she choose to; and that she could not work in an
office environment. He stated that he gifts her $12,000 per year whether or not she
answers a phone; but he subsequently stated that he gives her $400 per week, which
would amount to $20,800. McCauley referred to Respondent as Missy. He agreed that
Respondent was listed on the War Era Veterans Alliance website as “Vale.” McCauley
admitted that Respondent did answer phones for the business and scheduled people to
attend the financial classes he taught but he denied knowing how much she actually
worked. SSA Ex. | at 15-17; Tr. 98, 115-21.

SA Krieg prepared a status report for the period October 10, 2012 to January 14, 2013.
SA Krieg reported that Deborah Buchholz, an SSA employee, determined that
Respondent was overpaid $68,546.90, which included an overpayment of DIB of
$52,938.90 and an overpayment of CIB to her child in the amount of $15,608. SSA 1 at
21-22. The SSA IG has offered no evidence of the actual amount of monthly DIB and
CIB benefits Respondent and her child received during the pertinent period.

SA Krieg referred the matter to the US Attorney but criminal prosecution was declined
because the evidence was insufficient to show that the money given to Respondent was
earnings rather than a gift. SSA Ex. | at 21-22; SSA Ex. 2. SA Krieg referred the matter
to the SSA IG and closed her investigation on February 12, 2013. SSA Ex. 1 at 23. RAC
Adam Lowder sent a letter dated January 11, 2013, to the US Attorney, Detroit Michigan
to confirm that the US Attorney declined to prosecute Respondent. RAC Lowder
summarized in his letter some of the investigative findings, including that DIB payments
12

to Respondent were terminated in January 2013, resulting in an overpayment of $68,546.
SSA Ex. 2 at 1.°

Respondent does not dispute that she signed a statement on April 20, 2012, in which she
stated “I have not worked since 2004.” SSA Ex. 8. Respondent also does not dispute
that on April 20, 2012, she completed a “Work Activity Report — Employee” on which
she wrote “I have not worked since 2004.” SSA Ex. 9 at 7. She also checked the no box
in response to the question of whether she had any “employment income or wages” since
her disability onset date. SSA Ex. 9 at 1. Mr. Bungard testified that the checked no box
and the statement on the “Work Activity Report - Employee” were not a basis for the
CMP proposed. He testified that the only basis for the CMP was the 41 months from
September 2009 through January 2013 that Respondent failed to report the material fact
that she worked for War Era Veteran’s Alliance. Tr. 361-62.

Respondent does not dispute that on June 7, 2012, she was listed on the War Era Veterans
Alliance website as Michelle Vale and described as the “voice of War Era Veterans” who
ad been “taking calls and managing all War Era Veterans Alliance calendars for over
four years.” SSA Ex. 13 at 58.

Mark McCauley submitted a letter in which he stated that he gifted money to Respondent
and he asked that she do little things for War Era Veterans Alliance to help her sense of
self-worth. R. Ex. 2. Mr. McCauley testified that he and his wife worked together to
form War Era Veterans Alliance but his wife is the owner. Tr. 254-55. He admitted that
it was possible that he told SA Krieg that Respondent answered phones and scheduled
classes for him. He admitted that he gave Respondent a phone, albeit for her personal
use. He also admitted that calls for War Era Veterans Alliance would ring on the phone
that he provided Respondent and she could answer if she chose to. Tr. 257-59, 282-83.
He explained that he gave her a phone that was billed to him with all the other phones he
used for his homes and offices. Tr. 284-85. He testified that he never paid Respondent
but gifted her about $12,000 per year, which he understood to be the Internal Revenue
Service limit at the time. Tr. 262-63, 277. He agreed that the “Michelle Vale” listed on
the website (SSA Ex. 13 at 58) was his sister, Michelle Valent, but he testified that he had
nothing to do with creating or maintaining the website. Tr. 264-64. He testified that War
Era Veterans Alliance was not his company and he had nothing to do with paying staff,
but he did not deny that he may have stated to SA Krieg that one War Era Veterans
Alliance employee may have been paid in cash and that he would ensure that they were

> SA Krieg provided a declaration dated December 10, 2013, which is consistent with
her investigative reports. SSA Ex. 16. RAC Adam Lowder also submitted declaration
that is consistent with SA Krieg’s investigative reports. SSA Ex. 17.
13

being paid legally in the future. Tr. 268-69. He testified that he was told by an SSA
representative that it was permissible to give his sister money. Tr. 270. When asked
about whether he gave his sister $400 per week or $12,000 per year, which would have
been less than $400 per week, he testified that he may have been referring to giving
Respondent $400 one week but he could not recall with certainty. Tr. 271-73, 278-79.

Respondent testified that she did not work for War Era Veterans Alliance and that she
only trained one person on how to operate the telephones. She testified that she was
given a phone to use at home by War Era Veterans Alliance but it was so she could reach
the McCauley’s. She testified that she only answered as War Era Veterans Alliance
when told to do so by Marianne McCauley. She testified that she did record the stories of
some veterans that called. She denied that Mark McCauley gave her money but testified
that he did pay some of her bills. She admitted that she did airport runs for the
McCauley’s. Tr. 206-52.

c. Analysis

The SSA IG proposes to impose a CMP of $100,000 for the 41 months from September
209 through January 2013, during which Respondent failed to report that she worked for
War Era Veterans Alliance. The SSA IG also proposes an assessment in lieu of damages
in the amount of $68,547, the amount of DIB and CIB payments Respondent and her
child allegedly received during the pertinent period. I conclude that there is no basis to
impose either a CMP or an assessment.

A beneficiary entitled to cash benefits for a period of disability, such as Respondent, is
required to promptly notify SSA when his or her condition improves; when he or she
returns to work; when he or she increases the amount of work performed; or when
earnings increase. 20 C.F.R. § 404.1588(a). The term “work” as used in 20 C.F.R.

§ 404.1588(a) is not specifically defined in either the Act or the regulations. According
to 20 C.F.R. § 404.1571:

The work, without regard to legality, that you have done
during any period in which you believe you are disabled may
show that you are able to work at the substantial gainful
activity level. If you are able to engage in substantial gainful
activity, we will find that you are not disabled. ... Even if
the work you have done was not substantial gainful activity, it
may show that you are able to do more work than you
actually did. We will consider all of the medical and
vocational evidence in your file to decide whether or not you
have the ability to engage in substantial gainful activity.
14

This regulation indicates that any work activity may impact the determination of whether
or not one can perform substantial gainful activity and the determination of entitlement or
continuing entitlement to Social Security benefits. Therefore, the regulation supports an
interpretation that all work activity should be reported — no matter how minimal, whether
for pay or profit or not, whether legal or illegal, or whether in support of a charitable or
volunteer organization — which is consistent with the SSA IG’s position. Tr. 364.
However, 20 C.F.R. § 404.1572 creates potential confusion about whether all work
activity need be reported. The regulation defines “substantial gainful activity” as work
activity that is both substantial and gainful. “Substantial work activity” is defined as
significant physical or mental activity. “Gainful work activity” is work of the kind that is
usually done for pay or profit whether or not there is pay or profit. 20 C.F.R.

§ 404.1572(a) — (b). However, the regulatory language suggests that not all work activity
need be reported, even if it rises to the level of substantial gainful activity. The
regulation states that, generally, hobbies, activities of daily living, household tasks, club
activities, school attendance, and social programs are not considered substantial gainful
activity. 20 C.F.R. § 404.1572(c); Social Security Ruling 83-33: Titles II and XVI:
Determining Whether Work Is Substantial Gainful Activity —Employees. The evidence
does not show that Respondent was actually informed about what activities amounted to
work within the meaning of the regulation for which reporting was required by 20 C.F.R.
§ 404.1588(a). Respondent argues that it was not explained to her what was considered
work that had to be reported and, therefore, she did not intentionally or unintentionally
omit to report a material fact. P. Br. 2-4. However, the broad reading of the regulation to
require reporting of all work is consistent with the purpose of the Act and the language of
the regulation is sufficient notice to Respondent of what to report.

Respondent’s argument is that she did no work for War Era Veterans Alliance.
Respondent’s argument is not persuasive. Respondent and Mark McCauley admitted in
testimony that Respondent answered the phone for War Era Veterans Alliance and she
did some scheduling, at least occasionally. Therefore, I conclude that Respondent did
engage in some work activity for the benefit of War Era Veterans Alliance. The
preponderance of the evidence does not show whether Respondent was actually paid for
her work or that she only received gifts from her brother, Mark McCauley unrelated to
work at War Era Veterans Alliance. The evidence also does not show that Respondent’s
work rose to the level of “substantial gainful activity;” or when and how frequently
gainful work activity was actually performed. It is not necessary to resolve these specific
fact issues given the decision in this case.

Pursuant to section 1129(a)(1)(C) of the Act and 20 C.F.R. § 498.102(a), the SSA IG may
impose a CMP and an assessment in lieu of damages against anyone, if the following
elements are satisfied:
person:

(1) The

(2) The
(a) any initial
(b) the amount
(3) The person know:

(

Act § 1129(a)(

15

or continuing right to, or
it of monthly benefits; and
s, or should know, that

(a) omits from a statement or representation a material fact or otherwise
withholds disclosure of a material fact
(b) for use in determining

(i) an initial or a continuing right to DIB benefits, or

(ii) the amount of those benefits; and

person knows or should know the fact is material to the determination of

(a) the statement or representation with such omission is false or
misleading, or
b) the withholding of such disclosure of t

e material fact is misleading.

)(C); 20 C.F.R. § 498.102(a). A material fact is a fact that the

Commissioner may consider in evaluating whether an applicant is entitled to benefits or

payments under the Act. Ai
a beneficiary is engaging in
that fact in evaluating whet
disability payments or the a:

er the beneficiary is entitle

ct § 1129(a)(2); 20 C.F.R. § 498.101. Generally, the fact that
work is material because the Commissioner may consider

initially and to continuing

mount of those payments. 20 C.F.R. §§ 404.315-.321,

404.401(a), 404.1505, 404.1510, 404.1589-.1591. A statement of fact or an omitted fact

is material under the Act an
influence, or was capable o
Miller, 621 F.Supp.2d 323,

d most federal statutes, if it “

‘has the natural tendency to

influencing the decision” o:

the Commissioner. U.S. v.

at 331 (W.D. Va. 2009) aff'd 394 Fed. App’x 18 (4th Cir.

2010), citing Kungys v. U.S., 485 U.S. 759, 770 (1988). Whether a statement of fact or
omitted fact is material does not depend on whether the Commissioner was deceived or

whether any decision woul

have been different. U.S. v.

694 (8th Cir. 2005). There

. Henderson, 416 F.3d, 686, at
‘ore, normally I would conclude that Respondent’s failure to

report that she engaged in work activity, no matter how minimal that work activity or
how infrequent, was an omission or failure of Respondent to report a material fact
subjecting her to a CMP and assessment under section 1129(a)(1)(C) of the Act.

Respondent benefits however from a provision of the Act not addressed by the SSA IG,

specifically section 221(m)

of the Act, which provides:

(1) In any case where an individual entitled to disability
insurance benefits under section 223 or to monthly insurance
benefits under section 202 based on such individual’s
disability (as defined in section 223(d)) has received such
benefits for at least 24 months—
16

(A) no continuing disability review conducted by the
Commissioner may be scheduled for the individual
solely as a result of the individual’s work activity;

(B) no work activity engaged in by the individual
may be used as evidence that the individual is no
longer disabled; and

(C) no cessation of work activity by the individual may
give rise to a presumption that the individual is unable
to engage in work.

(2) An individual to which paragraph (1) applies shall
continue to be subject to—

(A) continuing disability reviews on a regularly
scheduled basis that is not triggered by work; and

(B) termination of benefits under this title in the event
that the individual has earnings that exceed the level of
earnings established by the Commissioner to represent
substantial gainful activity.

Act § 221(m) (emphasis added). The foregoing section of the Act is implemented, at
least in part, by 20 C.F.R. § 404.1590(i), 71 Fed. Reg. 66,840, 66,843-66,850 (Nov. 17,
2006).

Respondent was found disabled and entitled to DIB with an onset date of March 25, 2003
(SSA Ex. 12 at 1); which is more than six years before September 2009, the earliest date
that the SSA IG alleges Respondent engaged in gainful work activity that she failed to
report (SSA Ex. 4). Pursuant to section 221(m)(1)(B) of the Act, Congress prohibited the
Commissioner from considering work activity of an individual entitled to DIB for at least
24 months, as evidence that the individual is no longer disabled. Because Congress
prohibited consideration of Respondent’s work activity as evidence that she was no
longer disabled, her work activity is not a fact that the Commissioner may consider in
evaluating whether Respondent continued to be entitled to benefits or payments under the
Act. Therefore, Respondent’s work activity is not material within the meaning section
1129(a)(2) of the Act and 20 C.F.R. § 498.101. Accordingly, Respondent’s failure to
report her work activity for War Era Veterans Alliance is not, as a matter of law, a failure
17

to report a material fact for which a CMP or assessment is authorized under section
1129(a)(1).°

II. Conclusion

For the foregoing reasons, I conclude that there is no basis for the imposition of a CMP or
assessment in this case.

/s/
Keith W. Sickendick
Administrative Law Judge

STATEMENT OF APPEAL RIGHTS PURSUANT TO 20 C.F.R. § 498.221

(a) Any party may appeal the decision of the ALJ to the DAB
by filing a notice of appeal with the DAB within 30 days of
the date of service of the initial decision. The DAB may
extend the initial 30-day period for a period of time not to
exceed 30 days if a party files with the DAB a request for an
extension within the initial 30-day period and shows good
cause.
ek KK

(c) A notice of appeal will be accompanied by a written brief
specifying exceptions to the initial decision and reasons
supporting the exceptions, and identifying which finding of
fact and conclusions of law the party is taking exception to.
Any party may file a brief in opposition to exceptions, which
may raise any relevant issue not addressed in the exceptions,
within 30 days of receiving the notice of appeal and
accompanying brief. The DAB may permit the parties to file
reply briefs.
(d) There is no right to appear personally before the DAB, or
to appeal to the DAB any interlocutory ruling by the ALJ.

® Section 221(m) of the Act does not relieve Respondent of her obligation to report work
activity to the Commissioner pursuant to 20 C.F.R. § 404.1588(a). Section 221(m) also
does not prevent the Commissioner from considering whether Respondent was no longer
entitled to DIB because she engaged in substantial gainful activity.
18

(e) No party or person (except employees of the DAB) will
communicate in any way with members of the DAB on any
matter at issue in a case, unless on notice and opportunity for
all parties to participate. This provision does not prohibit a
person or party from inquiring about the status of a case or
asking routine questions concerning administrative functions
or procedures.
(f) The DAB will not consider any issue not raised in the
parties' briefs, nor any issue in the briefs that could have been,
but was not, raised before the ALJ.
(g) If any party demonstrates to the satisfaction of the DAB
that additional evidence not presented at such hearing is
relevant and material and that there were reasonable grounds
for the failure to adduce such evidence at such hearing, the
DAB may remand the matter to the ALJ for consideration of
such additional evidence.

OK Kk
(i) When the DAB reviews a case, it will limit its review to
whether the ALJ's initial decision is supported by substantial
evidence on the whole record or contained error of law.(j)
Within 60 days after the time for submission of briefs or, if
permitted, reply briefs has expired, the DAB will issue to
each party to the appeal and to the Commissioner a copy of
the DAB's recommended decision and a statement describing
the right of any respondent who is found liable to seek
judicial review upon a final decision.

Respondent’s request for review by the DAB automatically stays the effective date of this
decision. 20 C.F.R. § 498.223.
